DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “wherein the signal receiver circuit is configured to receive”. It is unclear if this replaces the received information provided in claim 1 or if the signal receiver is further configured to receive the additional heart sounds. 
Claim 3 recites the limitation “a measure of cardiac acceleration information” in line 8. It is unclear if this is the same as in line 6 or not. There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation “the signal receiver circuit is configured to receive posture information”. It is unclear if this replaces the received information provided in claim 1 or if the signal receiver is further configured to receive the additional heart sounds.
Claim 18 recites the limitation “a measure of cardiac acceleration information” in line 13. It is unclear if this is the same as in line 9 or not. There is insufficient antecedent basis for this limitation in the claim.
Dependent claim 4  is also rejected for depending from rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9-15, 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat Pub No. 20140276163A1 granted to Thakur et al. (hereinafter “Thakur”).
Regarding claim 1, Thakur discloses a medical-device system (paras 0005-0007, 0019-0020, system 100) comprising: a signal receiver circuit configured to receive exertion information of a subject and cardiac vibration information of the subject (e.g. para 0020 “The sensor interface circuit 110 can include an implantable or external sensor that can be configured to sense both (1) physical activity of a subject and (2) an acoustic physiologic heart sound of the subject.”); and an assessment circuit (para 0020 “processor circuit 120”) configured to determine a change in cardiac acceleration information of the subject (para 0021 “The sensor interface circuit 110 can be configured to receive an indication of physical activity of a subject, such as an electrical signal representative of physical activity, such as from an accelerometer…”) at exertion relative to cardiac acceleration information of the subject at rest (para 0021, “The sensor interface circuit 110 can be configured to process the physical activity signal and provide a resulting physical activity indication. The physical activity signal can be indicative of a physical activity level of a subject”, para 0025 “The signal processing circuit 120 can be configured to detect a more than one physical activity level transition, such as a first and second physical activity level transition”), and to determine an indication of heart failure with preserved ejection fraction (HFpEF) of the subject using the determined change in cardiac acceleration information (para 0028-0032 “Information from the determined physiologic indication can be used to provide a heart failure indication”).  

Regarding claim 2, Thakur discloses the system of claim 1, wherein the signal receiver circuit is configured to receive cardiac acceleration information indicative of third heart sound (S3) or fourth heart sound (S4) information of the subject (paras 0040 and 0048).

Regarding claim 3, Thakur discloses the system of claim 1, wherein the assessment circuit is configured to: determine a period of rest of the subject using the received exertion information (para 0024, 0038-0040, fig 3); determine a period of exertion of the subject using the received exertion information (para 0024, 0038-0040, “elevated physical activity level”); determine a measure of cardiac acceleration information of the subject for the determined period of rest (e.g. fig 3, 0024); and determine a measure of cardiac acceleration information of the subject for the determined period of exertion (e.g. fig 3), and wherein, to determine the change in cardiac acceleration information of the subject, the assessment circuit is configured to determine a change in the determined measures of cardiac acceleration information of the subject for the determined periods of rest and exertion (para 0025 discussing detecting physical activity level transition).  

Regarding claim 4, Thakur discloses the system of claim 3, wherein the assessment circuit is configured to: trend determined measures of cardiac acceleration information of the subject for determined periods of rest (fig. 3-4); trend determined measures of cardiac acceleration information of the subject for determined periods of exertion (fig. 3-4); and determine the change in the determined measures of cardiac acceleration information of the subject using the trends (para 0040).  

Regarding claim 6, Thakur discloses the system of claim 1, wherein the assessment circuit is configured to: trend determined changes in cardiac acceleration information of the subject at exertion relative to cardiac acceleration information of the subject at rest (fig. 3); and 

Regarding claim 7, Thakur discloses the system of claim 1, wherein the signal receiver circuit is configured to receive the cardiac acceleration information of the subject and the exertion information of the subject using the same acceleration sensor at different times (paras 0020-0021), and wherein the assessment circuit is configured to: determine a level of exertion using acceleration information from the acceleration sensor (para 0024, 0038-0040, fig 3); 
detect a transition from a first exertion level to a second, lower transition level (para 0019);   
determine, following the detected transition from the first exertion level to the second exertion level, a measure of cardiac acceleration information of the subject indicative of cardiac acceleration information of the subject at the first exertion level (para 0019-0021); and determine, after a recovery period following the detected transition from the first exertion level to the second exertion level, a measure of cardiac acceleration information of the subject indicative of cardiac acceleration information of the subject at the second exertion level (para 0019-0021).   


Regarding claim 9, Thakur discloses the system of claim 7, comprising the acceleration sensor configured to sense cardiac acceleration information of the subject and exertion information of the subject (para 0021), wherein the signal receiver circuit is configured to receive the cardiac acceleration information of the subject and the exertion information of the 


Regarding claim 10, Thakur discloses the system of claim 1, comprising: a cardiac acceleration sensor (para 0020 sensor interface circuit 110) configured to sense the cardiac acceleration information of the subject (para 0020); and an activity sensor configured to sense exertion information of the subject  (para 0020), wherein the signal receiver circuit is configured to receive the cardiac acceleration information of the subject from the cardiac acceleration sensor and the exertion information of the subject from the activity sensor  (para 0020 “the sensor interface circuit 110 can include an implantable or external sensor that can be configured to sense both (1) physical activity of a subject and (2) an acoustic physiologic heart sound of the subject.”).  

Regarding claim 11, Thakur discloses the system of claim 1, wherein the assessment circuit is configured to determine the indication of HFpEF of the subject (para 0019 “provide na indication such as a heart failure status indication) using a determined change in cardiac acceleration information at exertion relative to cardiac acceleration information of the subject at rest greater than an HFpEF threshold (para 0021 and 0038).  

Regarding claim 12, Thakur discloses the system of claim 1, wherein, to determine the indication of HFpEF of the subject, the assessment circuit is configured to determine an 


Regarding claim 13, Thakur discloses a method of controlling a medical-device system (paras 0005-0007, 0019-0020, system 100), comprising: receiving exertion information of a subject and cardiac acceleration information of the subject using a signal receiver circuit (e.g. para 0020 “The sensor interface circuit 110 can include an implantable or external sensor that can be configured to sense both (1) physical activity of a subject and (2) an acoustic physiologic heart sound of the subject.”); determining a change in cardiac acceleration information of the subject  (para 0021 “The sensor interface circuit 110 can be configured to receive an indication of physical activity of a subject, such as an electrical signal representative of physical activity, such as from an accelerometer…”) at exertion relative to cardiac acceleration information of the subject at rest using an assessment circuit (para 0021, “The sensor interface circuit 110 can be configured to process the physical activity signal and provide a resulting physical activity indication. The physical activity signal can be indicative of a physical activity level of a subject”, para 0025 “The signal processing circuit 120 can be configured to detect a more than one physical activity level transition, such as a first and second physical activity level transition”); and determining an indication of heart failure with preserved ejection fraction (HFpEF) of the subject using the determined change in cardiac acceleration information(para 0028-0032 

Regarding claim 14, Thakur discloses the method of claim 13, wherein determining the change in cardiac acceleration information of the subject comprises: determining a period of rest of the subject using the received exertion information (para 0024, 0038-0040, fig 3); determining a period of exertion of the subject using the received exertion information (para 0024, 0038-0040, “elevated physical activity level”); determining a measure of cardiac acceleration information of the subject for the determined period of rest (e.g. fig 3, 0024,); and   determining a measure of cardiac acceleration information of the subject for the determined period of exertion (e.g. fig 3), wherein determining the change in cardiac acceleration information of the subject includes determining a change in the determined measures of cardiac acceleration information of the subject for the determined periods of rest and exertion  (para 0025 discussing detecting physical activity level transition).  

Regarding claim 15, Thakur discloses the method of claim 14, comprising: trending determined measures of cardiac acceleration information of the subject for determined periods of rest (para 0024, 0038-0040, fig 3); and trending determined measures of cardiac acceleration information of the subject for determined periods of exertion (para 0024, 0038-0040, “elevated physical activity level”), wherein determining the change in the determined measures of cardiac acceleration information of the subject includes using the trends (e.g. fig 3, 0024,), and wherein determining the indication of HFpEF of the subject includes determining an indication of 


Regarding claim 17, Thakur discloses the method of claim 13, comprising trending determined changes in cardiac acceleration information of the subject at exertion relative to cardiac acceleration information of the subject at rest (fig. 3), wherein determining the change in cardiac acceleration information of the subject includes using the trend (para 0053-0055).   

Regarding claim 18, Thakur discloses the method of claim 13, wherein receiving the cardiac acceleration information of the subject and the exertion information of the subject includes using the same acceleration sensor at different times (paras 0020-0021), the method further comprising: determining a level of exertion using acceleration information from the acceleration sensor (para 0024, 0038-0040, fig 3); detecting a transition from a first exertion level to a second, lower transition level (para 0019); determining, following the detected transition from the first exertion level to the second exertion level, a measure of cardiac acceleration information of the subject indicative of cardiac acceleration information of the subject at the first exertion level (para 0019-0021); and determining, after a recovery period following the detected transition from the first exertion level to the second exertion level, a measure of cardiac acceleration information of the subject indicative of cardiac acceleration information of the subject at the second exertion level, wherein the second exertion level is rest (para 0008, 0019-0021).  

Regarding claim 19, Thakur discloses the method of claim 13, comprising: sensing the cardiac acceleration information of the subject using a cardiac acceleration sensor (para 0021); and sensing exertion information of the subject using an activity sensor (para 0021), wherein receiving the cardiac acceleration information of the subject includes from the cardiac acceleration sensor (para 0019-0021) and receiving the exertion information of the subject includes from the activity sensor (para 0020 “the sensor interface circuit 110 can include an implantable or external sensor that can be configured to sense both (1) physical activity of a subject and (2) an acoustic physiologic heart sound of the subject.”).  

Regarding claim 20, Thakur discloses the method of claim 13, wherein determining the indication of HFpEF of the subject (para 0019 “provide an indication such as a heart failure status indication)  includes using a determined change in cardiac acceleration information at exertion relative to cardiac acceleration information of the subject at rest greater than an HFpEF threshold (para 0021).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5, 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat Pub No. 20140276163A1 granted to Thakur et al. (hereinafter “Thakur”) in view of US Pat Pub No. 20060282000 granted to Zhang et al. (hereinafter “Zhang”).
Regarding claim 5, Thakur discloses the system of claim 3, wherein the signal receiver circuit is configured to receive posture information of the subject (para 0021 “the sensor interface circuit 110 can be used for other purposes, such as to sense the subject's posture”), 
and wherein the assessment circuit is configured to: but fails to disclose  determine the period of rest of the subject using the received exertion information and the received posture information; and determine the period of exertion of the subject using the received exertion information and the received posture information.  
Zhang teaches a similar system for monitoring heart sound which are associated with the mechanical activity of the patients heart. Zhang teaches monitoring the posture of the patient in order to capture the heart sound only when the patient is in a particular posture (e.g. para 0034). This allows for eliminating a source of variability of the heart sound signals due to patient posture (e.g. para 0034) . Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Thakur with the teachings of Zhang to provide capturing and using the posture of the patient in order to eliminate a source of variability of the heart sound signals due to patient posture. 

Regarding claim 8, Thakur discloses the system of claim 7, comprising a posture sensor configured to sense posture information of the subject (para 0021), wherein the assessment the posture information of the subject.  
Zhang teaches a similar system for monitoring heart sound which are associated with the mechanical activity of the patients heart. Zhang teaches monitoring the posture of the patient in order to capture the heart sound only when the patient is in a particular posture (e.g. para 0034). This allows for eliminating a source of variability of the heart sound signals due to patient posture (e.g. para 0034). Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Thakur with the teachings of Zhang to provide capturing and using the posture of the patient in order to eliminate a source of variability of the heart sound signals due to patient posture. 


Regarding claim 16, Thakur discloses the method of claim 14, comprising receiving posture information of the subject using the signal receiver circuit (para 0021 “the sensor interface circuit 110 can be used for other purposes, such as to sense the subject's posture”), but fails to explicitly disclose wherein determining the period of rest of the subject includes using the received exertion information and the received posture information, and wherein determining the period of exertion of the subject includes using the received exertion information and the received posture information.  
Zhang teaches a similar system for monitoring heart sound which are associated with the mechanical activity of the patients heart. Zhang teaches monitoring the posture of the patient in order to capture the heart sound only when the patient is in a particular posture (e.g. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842.  The examiner can normally be reached on M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 




/SANA SAHAND/Examiner, Art Unit 3792                                                                                                                                                                                                        /REX R HOLMES/Primary Examiner, Art Unit 3792